Citation Nr: 1724683	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-30 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), in excess of 50 percent prior to March 4, 2013, and in excess of 70 percent from March 4, 2013 to May 2, 2014.

2.  Entitlement to an effective date prior to March 4, 2013 for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Shannon Brewer, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2011 and June 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the March 2011 rating decision, the RO denied a rating in excess of 30 percent for PTSD.  In the June 2014 rating decision, the RO granted TDIU effective March 4, 2013.  

In October 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge, and in a November 2014 statement he requested a hearing before a decision review officer.  However, the Veteran subsequently withdrew his hearing requests pursuant to 38 C.F.R. § 20.704(e).

Before the appeal was certified to the Board, in a rating decision dated October 2012, the RO granted an increased rating for service-connected PTSD to 50 percent, effective from February 16, 2011, the date of receipt of his claim.  In an April 2013 rating decision, the assigned rating was increased to 70 percent from March 4, 2013, and to 100 percent from May 2, 2014.  The Veteran has not expressed satisfaction with the increased disability ratings prior to May 2, 2014; thus, the matter of entitlement to an increased rating prior to May 2, 2014 remains in appellate status, as set forth above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  


FINDINGS OF FACT

1.  From February 16, 2011, the Veteran's service-connected PTSD more nearly approximated a disability picture that resulted in total occupational and social impairment.

2.  The Veteran filed a claim of entitlement to an increased rating for PTSD on February 16, 2011, alleging unemployability; prior to that date, he did not meet the schedular requirements for TDIU; and, the preponderance of the evidence fails to establish that the Veteran's service connected disabilities alone or in concert rendered the Veteran unemployable for that period.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for the assignment of an 100 percent disability rating for PTSD have been met, from February 16, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.130, DC 9411 (2016).

2.  The criteria for an effective date earlier than February 6, 2011, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the issue of entitlement to an increased rating for PTSD, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

As to the Veteran's disagreement with the effective date assigned following the award of entitlement to TDIU benefits, Courts have held that once underlying claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the Veteran nor his attorney has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

II. Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 42 to 70 as determined by treatment providers and a VA examiner.  These scores are indicative of moderate to serious impairment.  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In this matter, the record includes diagnoses of panic disorder, depressive disorder, and PTSD during the appeal period.  However, the record shows the Veteran's psychiatric symptoms are attributable to his service-connected PTSD or at least not clearly separable from his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected PTSD diagnosis.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran filed a claim of entitlement to an increased rating for PTSD on February 16, 2011, at which time he asserted that his service-connected disability was worse than the assigned 30 percent evaluation.  As described above, an October 2012 rating decision increased the assigned rating to 50 percent from February 16, 2011.  An April 2013 rating decision increased the assigned effective date to 70 percent from March 4, 2013, and, in a June 2014 rating decision, a 100 percent rating was granted from May 2, 2014.

For the following reasons, the Board finds that a rating of 100 percent is warranted under the schedular criteria from February 16, 2011, the date of the increased rating claim.

VA treatment records dated in January 2011 noted that the Veteran continued to experience "ups and downs" in his PTSD symptoms.  He described having a "short fuse."  The Veteran reported that he has become a hermit and "likes it that way."  He further stated that he maintains interest in doing things he enjoys.  A GAF of 70 was assigned.

The Veteran was afforded a VA examination in March 2011 at which time he reported that he continues to have survivor's guilt related to his wartime experience.  He does not sleep well, and experiences fluctuating moods.  He becomes irritable and quickly angered.  He has some flashbacks.  He "indicates the symptoms affect total daily functioning which results in becoming short tempered and angry with his family."  He endorsed night terrors and hypervigilance, as well as a history of violent behavior.  He is prescribed paroxetine, and the response has been good.  He has not had any psychiatric hospitalizations.  The Veteran reported that he has no contact with his three siblings.  He is twice divorced and maintains a good relationship with his three adult children.  The examiner noted that the Veteran's psychological symptoms have resulted in major changes in his daily activities, such as road range, difficulty going to the supermarket due to anger at others, and irritability due to poor sleeping patterns.  The Veteran has not worked in three years, and reported he was employed as a consultant for a security company for 10 years but was laid off because the company went out of business.

The March 2011 VA examiner indicated that the Veteran was well-oriented and demonstrated appropriate hygiene.  His affect and mood were normal.  He denied panic attacks, delusions, and hallucinations.  His thought processes were appropriate.  He denied suicidal and homicidal ideation.  The examiner assigned a GAF score of 55.  The Veteran endorsed avoidance, markedly diminished participation in activities, feelings of detachment or estrangement from others, inability to recall an aspect of the trauma, restricted range of affect, and sense of a foreshortened future.  He also reported difficulty falling or staying asleep, irritability/outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner reported that the Veteran's "psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation."  However, the examiner then indicated that the Veteran is "unable to establish and maintain effective work/school, and social relationships because he does not want to have social interactions with people, [and] does not trust people in general."  The Veteran reported difficulty maintaining effective family role functioning because he resides with his son, but they do not often interact with one another.

VA treatment records dated in June 2012 noted that the Veteran continues to experience variable psychological symptoms with ups and downs, but no sustained bouts of depression.  He continued to report having a short fuse and stated that he is easily irritated around people.

In a statement dated July 2012, the Veteran's daughter, Ms. D.K., reported that she talks to the Veteran once per week.  She described the Veteran as irritable and "very hard" to get along with.  She stated that the Veteran has "no filter," and says whatever he is thinking.  She described the Veteran's panic attacks; specifically, she recounted a recent incident in which he had to leave Wal-Mart due to a panic attack.  She stated that the Veteran becomes angry "at the drop of [a] hat,"and his anger is manifested by yelling and screaming.  She reported that the Veteran "has destroyed a lot of relationships."

In a statement dated July 2012, the Veteran's son, Mr. D.S. stated that he and his father live on the same property but are not very close.  He stated that the Veteran will sometimes come out of his house in the middle of the night "and start yelling at people in the street and I'll have to go get him and get him back in his house."  Mr. D.S. described being the target of "obscene verbal abuse" from the Veteran.  He stated that the Veteran has lost a relationship with him.  Mr. D.S. indicated that the Veteran cannot tolerate stress and "will blow up and not worry about the consequences."  Mr. D.S. also described the Veteran's poor appearance; specifically, he "[l]ooks rough" and smells bad.  The Veteran wears the same shirt on a daily basis.

In support of his claim, the Veteran submitted a July 2012 private evaluation from psychologist, Dr. J.M.  After reviewing the Veteran's claims file and interviewing the Veteran via telephone, Dr. J.M. determined that the Veteran's "PTSD has imposed severe limitations of functioning due to such symptoms as very frequent intrusive recollections, flashbacks, hyperreactivity, and nearly-continuous depression which negatively affects his ability to function independently, appropriately, and effectively."  The Veteran endorsed impaired impulse control, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  Dr. J.M. described the Veteran's frequent panic attacks, distressing dreams, and flashbacks.  He noted that the Veteran minimizes his symptoms to treatment providers in order to appear to be functioning better than he actually is.  The Veteran reportedly does not shower for over a week at a time.  With respect to occupational impairment, Dr. J.M. noted the Veteran's disagreement with the March 2011 VA examiner's finding.  The Veteran explained that he felt he lost his job because he had a heated argument with a supervisor.  He further reported that "difficulties with his temper had interfered with his employment for years."  The Veteran endorsed feelings of detachment or estrangement from others and stated that he does not want anyone to be close to him.  He described irritability, outbursts of anger, and a short fuse.  He stated that he neglects his personal appearance and hygiene.  He described depression and social isolation.  He stated that he previously had a girlfriend, but has not had any contact with her in over a year.  Based upon an interview of the Veteran, review of the claims file, and professional expertise, Dr. J.M. concluded that "within a high degree of certainty . . . the Veteran has been unable to secure and follow a substantially gainful occupation as a result of his service-connected PTSD alone, without consideration of any other non-service-connected condition since at least February 2010."

In an August 2012 statement, the Veteran reported that he does not like to be around other people, and prefers to be alone.  He stated that his anger problems "can pop up at a moment's notice," and he described episodes of road rage.  He further stated, "I have worked many jobs and I have lost most of them."  He explained that he has struggled with other people in the work place, including those holding authority.  In addition, the Veteran reported that he showers approximately once every three days and changes his clothes on a weekly basis.  He reported, "I do change my clothes and shower and shave before going to VA so that I can appear in control."

The Veteran was afforded a VA examination in March 2013 at which time the examiner stated that he "does appear to evidence a change in his global level of social and occupational functioning since his last examination in March 2011."  The examiner noted the Veteran's report of daily intrusive thoughts and flashbacks, which results in irritability and outbursts of anger.  The Veteran "is uncomfortable being around others and will often get into screaming and yelling matches.  He is experiencing panic attacks and depression and [is] unmotivated to engage with his family."  The examiner determined that the Veteran's psychological symptoms manifest in "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  With respect to social functioning, the examiner noted the Veteran's report that he isolates and stays in his home to avoid arguing with his son, who lives on the same property.  The Veteran is often verbally abusive to his son and his wife.  The Veteran has a distant relationship with his three adult children, and describes himself as a 'hermit' who avoids contact with others.  The Veteran reported that he has had 20 to 30 jobs within the past 30 years; his inconsistent work performance was due to anger and irritability, especially with authority.  The examiner opined, "[w]ith the worsening of his PTSD symptoms, especially anger and inability to be around others, it would be unlikely that he would be able to maintain gainful employment should someone hire him."  The examiner further noted that the Veteran rarely goes out and does not attend to his personal hygiene.  The Veteran endorsed avoidance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, and sense of a foreshortened future.  The Veteran additionally reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  He exhibited depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impairment of short and long term memory, inability to establish and maintain effective relationships, suicidal ideation, neglect of personal hygiene, and impaired impulse control.  A GAF of 40 was assigned.

In an October 2013 private psychological evaluation, Dr. R.H. noted that the Veteran experiences flashbacks, nightmares, panic attacks, hyperarousal, and hypervigilance accompanied by a state of increased anxiety leading to exhaustion.  The Veteran is "predominantly suspicious of others and reserved, opting for solitude and isolationism."  He has chronic sleep impairment and nightmares, and experiences recurrent and intrusive recollections of Vietnam during both waking and sleeping.  Dr. R.H. indicated that, at times, the Veteran experiences brief disassociative states, which "cause him severe anxiety, distress, and heightened arousal."  Dr. R.H. reported that the Veteran is detached and estranged from others including in areas of intimacy, tenderness, compassion, and sexuality.  Dr. R.H. found that the Veteran exhibited deficits in both short and long term memory.  Dr. R.H. reported that the Veteran's psychological impairments "minimize and marginalize his ability to be involved with or enjoy any pursuits or activities that involve quality interpersonal or work-related relationships."  Dr. R.H. stated that the Veteran "demonstrates a severe inability to function competently in occupation (he is unable to work), social interaction (he avoids all contact with others) and leisure activities (he is unable to concentrate or engage in previous hobbies)."  In addition, Dr. R.H. concluded that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD since at least 2010.  Dr. R.H. further opined, "[i]n fact, his medical and employment history would affirm that his disability extends back to 2005."  He assigned a GAF of 42-45.

The Veteran was afforded another VA examination in May 2014, which determined that his psychological symptoms now manifested in total occupational and social impairment.  As noted above, the Veteran was assigned a 100 percent rating for service-connected PTSD from May 2, 2014 based upon the findings of this examination.  As the period dating from May 2014 is not in dispute, the Board will not detail the VA examiner's findings.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.

Applying the criteria set forth above to the facts in this case, and affording the Veteran the benefit of the doubt, the Board finds that his service-connected PTSD has been productive of symptomatology which more nearly approximates the criteria for 100 percent disability rating from the date of the increased rating claim.

As summarized in detail above, the evidence shows that throughout the period on appeal the Veteran's service-connected psychiatric disability has been manifested by symptoms such as social isolation, suicidal ideation, nightmares, inability difficulty adapting to stressful circumstances, depression, difficulty sleeping, intrusive thoughts, difficulty controlling his anger (including periods of physical violence), an inability to establish and maintain effective work and social relationships, impaired concentration and memory, impaired personal hygiene, and hypervigilance.

The evidence of record shows that the Veteran isolated himself socially from others, and had a combative and, at times, verbally abusive relationships with his family members.  The Veteran was not employed full-time at any point during the appeal period, but did maintain some part-time consulting work.  See the VA Form 21-8940.  The medical evidence documents the Veteran's report of problems maintaining employment including conflicts with coworkers and supervisors prior to his retirement.  The Veteran exhibited significant anger manifesting in an inability to interact with others.  He described conflicts with his son, road rage, and panic attacks brought on by extreme irritability.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period prior to May 2, 2014, when the Veteran's service-connected PTSD varied to such an extent that a rating less than the 100 percent assigned herein would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the record does contain some evidence suggesting that the Veteran's PTSD has not been consistently productive of total social and occupational impairment prior to May 2, 2014, in cases such as this, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Affording the Veteran the benefit of the doubt, the Board finds that his disability picture more nearly approximates the criteria for a 100 percent rating prior to May 2, 2014.

The Board recognizes the contentions of the Veteran and his attorney that a 100 percent rating is warranted from one year prior to the date of claim.  To this end, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2016); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

In other words, three possible effective dates may be assigned depending on the facts of the case.  First, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Second, if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred, i.e. the date the increase is factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Third, if the increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2).  To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

Critically, in this case, the evidence of record does not demonstrate that the increase in PTSD symptoms can be dated to any on point in the year prior to the date of claim.  Rather, the evidence shows that the increase in the disability likely preceded the claim by more than a year, and there is no definable date in the year prior that is indicative of increased psychological symptoms.  In other words, it cannot be ascertained from the record that the increase in the Veteran's PTSD symptoms occurred in the year prior to the date of receipt of his claim.  In fact, the October 2013 private psychological evaluation submitted by the Veteran dates the Veteran's total occupational and social impairment dated from 2005. 

Accordingly, the Board finds that a 100 percent rating is warranted for the Veteran's service-connected PTSD from February 16, 2011, the date of receipt of his increased rating claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 3.400(o)(2); Gilbert, 1 Vet. App. at 53-56.

III. Earlier effective date claim

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim, and held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

As noted above, VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 are applicable in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

Critically, this appeal as to the effective date assignable for his TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400 (o)(1), (2).  First, there needs to be a finding as to the date on which the appellant initiated his TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the appellant's entitlement to a TDIU arose, that is, at what point in time did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. §§ 5110, 5111(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

The Veteran seeks an earlier effective date earlier for the award of a TDIU, which was assigned from March 4, 2013 to May 2, 2014; thereafter, a 100 percent schedular rating had been awarded for PTSD.  See the rating decision dated June 2014.  In the above discussion, the Board granted a 100 percent rating for the service-connected PTSD from February 16, 2011, the date of the increased rating claim.  The Board recognizes that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  In this matter, the Veteran seeks entitlement to a TDIU based solely upon his service-connected PTSD.  He has not contended that a TDIU is warranted based upon his other service-connected disabilities (bilateral hearing loss at zero percent and tinnitus at 10 percent).  Accordingly, the issue of entitlement to a TDIU for the period from February 16, 2011, is rendered moot by the assignment of the 100 percent disability rating.

Accordingly, the Board will now consider whether an effective date for TDIU is warranted prior to February 16, 2011.

With respect to the question of when the Veteran initiated his TDIU claim, the record shows that the RO inferred the TDIU claim from the Veteran's February 16, 2011 claim for an increased rating for service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Crucially, the Veteran did not file a claim of entitlement to a TDIU at any time prior to the February 16, 2011 increased rating claim.  The record shows that he filed claims of entitlement to service connection for PTSD, tinnitus, and hearing loss in December 2008, which were granted in a May 2009 rating decision.  In November 2009, the Veteran filed a claim for an increased rating for PTSD, stating that the disability had worsened.  However, in March 2010, he submitted a signed statement in which he expressed his intent to withdraw the pending increased rating claim.  His next communication with the RO was the February 2011 increased rating claim.  As such, the evidence of record does not show that the Veteran filed a formal or informal claim of entitlement to a TDIU prior to the February 16, 2011 claim for an increased rating.

As detailed above, the matter of entitlement to a TDIU is moot from February 16, 2011 based upon the assigned 100 percent rating.  However, as with a schedular rating, the Board may look to the evidence regarding his service-connected disabilities dated during the one-year period prior to his claim, to determine whether it was "ascertainable that an increase in disability had occurred."  38 C.F.R. § 3.400(o)(2).

A review of the record indicates that the Veteran's combined rating was 40 percent prior to February 16, 2011; as such, he did not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  As the Veteran did not meet the applicable percentage standards, the Board must consider whether the Veteran was nevertheless unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that a remand of the Veteran's claim for consideration of a TDIU on an extraschedular basis, in the one year prior to February 16, 2011, is not warranted.

As detailed above, the evidence shows that there is no easily definable date in the year prior to February 16, 2011 that is indicative of increased psychological symptoms demonstrating entitlement to a TDIU.  In essence, a review of all the evidence indicates the Veteran may indeed have been unemployable for many years prior to February 16, 2011, but does not establish that on any specific date within that one-year period he underwent an increase in disability and does not show that he was unemployable because of his service-connected disabilities.  There is therefore no basis in VA law by which an earlier effective date for a TDIU may be awarded.

There is little doubt that the Veteran believes that he was totally disabled prior to February 2011.  However, the issue before the Board is whether he was unemployable due solely to his then service-connected disabilities.  See Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (entitlement to a TDIU must be established solely on the basis of impairment arising from service-connected disorders). 

The Board has carefully considered the Veteran's statements submitted in support of his most recent claim for an earlier effective date for the award of a TDIU.  However, for all the reasons stated above, the claim must fail.  Indeed, his statements are probative of his symptomatology and his earnings and efforts to find work, but they do not demonstrate that such inability was attributable solely to service-connected disabilities, as such would be beyond his competence to opine.

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  The Veteran, on his own, lacks the medical expertise to establish his unemployability due to his service-connected disabilities. 

Accordingly, the Board finds that there is no factual basis upon which to assign an effective date earlier than February 16, 2011, for the award of a TDIU.  The Veteran did not have a pending formal or informal claim for TDIU prior to February 16, 2011.  He has not contended otherwise and neither he nor his attorney have pointed to any pending earlier claim.  In addition, the objective evidence of record does not document that the Veteran was unable to obtain and retain gainful employment effective from a certain time within the one year prior to that date.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).



ORDER

A disability rating of 100 percent is granted for the service-connected PTSD from February 16, 2011, subject to the law and regulations governing the payment of monetary benefits.

An earlier effective date for the award of entitlement to a TDIU, prior to February 16, 2011, is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


